Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive with respect to the below rejected claims.  
Applicant’s arguments, see pages 6 and 7, filed May 17, 2022, with respect to the rejection(s) of independent claim(s) 10 under 35 USC 102 & claim 1 under 35 USC 103 have been fully considered and not persuasive.  However, upon further consideration, a new explanation through the below rejection is made in view of Galloway et al. (U.S. 2016/0050974 A1) and Fisher et al. (U.S. 2019/0387795 A1). 
Applicant’s arguments based on the newly added limitations wherein “the power measurement device configured to measure the power stored in the power storage  corresponding to the amount of power remaining in the power source disposed within in the power unit” in page 7 of the remarks filed 05/17/2022.  Applicant emphasized the limitation “…measure an amount of power remaining in a power source disposed within the power unit” is not met by prior art Galloway et al.  The Examiner hereby provides the new explanations which Galloway et al. disclose in par. 0079, wherein calibration unit 620 which include calibrating a battery measurement component that may be used to measure remaining power, and/or other components that may be calibrated based on diagnostic information derived during performance of a diagnostic test.  Furthermore, the instant application disclosed the power storage device is simply a capacitor (par. 0037 of the instant application), and the power unit can be formed of a housing  (sometimes referred to as a control body shell) that can include a control component 208 (e.g., processing circuitry, etc. see instant application’s par. 0020) etc. which these components are disclosed in Galloway’s pars.  0079, 0112 & 0142 including claim 35 & pars. 0034 & 0136, wherein e.g., a battery, which may be rechargeable, capacitor, and/or other suitable electrical power source.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galloway et al. (U.S. 2016/0050974 A1).

Regarding claim 10, Galloway et al. disclose a system as seen in Figs. 2 & 10-11 for testing an aerosol delivery device 100 (see par. 0078), comprising: a test fixture configured to couple to a power unit for the aerosol delivery device (see par. 0113 test apparatus 1000 may include a fixture computer 1020); a vacuum source configured to fluidly couple to the power unit 1024 (see par. 0112, the test apparatus 1202 activating a vacuum so as to create a pressure drop configured to simulate a pressure drop occurring during a puff input to an aerosol delivery device, see par. 014), the vacuum source configured to induce a vacuum within the power unit 1024 (see par. 0142); and a power measurement device electrically coupled to the power storage device 216 and test fixture 1020, the power measurement device via Voltmeter 1028 and Calibration circuit 620 configured to measure the power stored in the power storage device 216 correspondent to the amount of power remaining in the power source disposed within the power unit (see par. 0079, wherein calibration may include calibrating a heating temperature for heating aerosol precursor, calibrating a battery measurement component that may be used to measure remaining power, and/or other components that may be calibrated based on diagnostic information derived during performance of a diagnostic test, also in par. 0114, the voltmeter 1028 may be configured to measure a voltage that may be output by the control board 900 via the LED test points 916 and 918 and received by the test apparatus 1000 via the LED probes 1016 and 1018 attendant to the control board 900 testing LED control circuitry that may be implemented on the control board 900).

    PNG
    media_image1.png
    511
    773
    media_image1.png
    Greyscale


As to claim 11, Galloway et al. disclose wherein the vacuum source (via test apparatus 1202 activating a vacuum source, see par. 0112) is configured to fluidly couple to the power unit via a cartridge 300 for the aerosol delivery device (see par. 0112, the test apparatus 1202 activating a vacuum so as to create a pressure drop configured to simulate a pressure drop occurring during a puff input to an aerosol delivery device, see par. 0141.

As to claim 12, Galloway et al. disclose wherein the vacuum source (via test apparatus 1202 activating a vacuum source, see par. 0112) is configured to fluidly couple to the power unit via plurality of cartridges 300 for the aerosol delivery device (see par. 0112, the test apparatus 1202 activating a vacuum so as to create a pressure drop configured to simulate a pressure drop occurring during a puff input to an aerosol delivery device, see par. 0141.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (U.S. 2016/0050974 A1) in view of Sun et al. (U.S. 2002/0100416 A1).

Regarding claim 13, Galloway et al. fail to disclose a first vacuum line and a second vacuum line, the first vacuum line configured to fluidly couple to the cartridge and the vacuum source, the second vacuum line configured to fluidly couple to the cartridge and the power unit.  In related art, US 2002/0100416 to Sun et al. discloses that vacuum line through junction 30 and three way vale 21 configured to fluidly couple to the cartridge 20 including with liquid atomizer 23L and the vacuum source 17-19, the second vacuum line where at junction 20J to aerosol 41 configured to fluidly couple to the cartridge 20, 23L and the power unit 80 (see pars. 0029 & 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum line of Galloway to be connected to cartridge and power unit as taught by Sun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the power source when it activated, the power available in the power source is represented by the electrical charge accumulated by the power storage device such that the remaining power can be measured with the power measurement device in order to improve power measurement accuracy (see Sur pars. 0029-0032).

As to claims 14, Galloway et al. disclose vacuum line is configured to be in fluid communication with a flow sensor 210 disposed within the power unit 1024 (see pars. 0034 & 0077).

As to claim 15, Galloway et al. fail to disclose wherein one or more of the first vacuum line and the second vacuum line comprises a restrictor, the restrictor configured to reduce the vacuum induced by the vacuum source.
In related art, US 2002/0100416 to Sun et al. discloses in Fig. 5 wherein one or more of the first vacuum line137 and the second vacuum line 140 or 146 comprises a restrictor via filter (see filter of Fig. 5, see pars. 0026, 0029 & 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum line of Galloway to be connected to cartridge and power unit as taught by Sun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the amount of vacuum may be restricted to approximate the amount of vacuum induced when a user inhale. The restrictors may also protect the internal components of the power unit 104 and the cartridge 102 (see Sur pars. 0031 & 0036-0037).

As to claim 16, Galloway et al. disclose wherein upon the flow sensor 210 detecting a vacuum, the power unit 1024 is activated (see Fig. 10, see pars. 0110 & 0134).

As to claim 17, Galloway et al. disclose wherein the power storage device via battery 216 is configured to store an electrical charge (see pars. 0056 & 0077) based on an amount of power remaining in a power source disposed within the power unit 1024 (see pars. 0034 & 0079).

Claims 1-3 & 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (U.S. 2016/0050974 A1) in view of Fisher et al. (U.S. 2019/0387795 A1).

Regarding claim 1, Galloway et al. disclose a system as seen in Figs. 10-11 for testing an aerosol delivery device 100 (see par. 0078), comprising: a power storage device 216 which the same as power source as disclosed in par. 0136 of Fig. 12 (see claim 35 & pars. 0034 & 0136, wherein e.g., a battery, which may be rechargeable, capacitor, and/or other suitable electrical power source) configure to electrically coupled to the power unit 204 same as control body shell 1204 of Fig. 12 (via the power unit may be referred to as a battery portion which sometimes referred to as a control body shell; a power source within a housing so that the control board may include an electrical connection from the heater circuitry that may be configured for power delivery to a heating element. The housing may comprise a housing for a control body “e.g., the control body 200” for an aerosol delivery device, and the heater circuitry may be implemented within a cartridge “e.g., the cartridge 300” that may be configured to mate with the control body), a test fixture (see par. 0113 test apparatus 1000 may include a fixture computer 1020) configured to couple to a power unit 1024 (see par. 0112); a vacuum source (the test apparatus 1202 activating a vacuum so as to create a pressure drop configured to simulate a pressure drop occurring during a puff input to an aerosol delivery device, see par. 0141) configured to fluidly couple to the power unit 1024 (see pars. 0142-0144, Fig. 10), the vacuum source configured to induce a vacuum within the power unit 1024 (see par. 0142, each one of apparatus test 1002-1018 included a batter 216 which connected to power supply 1024); and a power measurement device electrically coupled to the power storage device 216 and test fixture 1020, the power measurement device via Voltmeter 1028 and Calibration circuit 620 configured to measure the power stored in the power storage device 216 correspondent to the amount of power remaining in the power source disposed within the power unit (see par. 0079, wherein calibration may include calibrating a heating temperature for heating aerosol precursor, calibrating a battery measurement component that may be used to measure remaining power, and/or other components that may be calibrated based on diagnostic information derived during performance of a diagnostic test, also in par. 0114, the voltmeter 1028 may be configured to measure a voltage that may be output by the control board 900 via the LED test points 916 and 918 and received by the test apparatus 1000 via the LED probes 1016 and 1018 attendant to the control board 900 testing LED control circuitry that may be implemented on the control board 900).
Galloway et al. fail to disclose the power stored in the power storage device correspond[s] to the power available in the power unit.
In related art, U.S. 2019/0387795 to Fisher et al. discloses a similar field of invention having the power measurement device 400 configured to measure the power stored in the power storage device (see Fig. 4, par. 0044-0045) wherein the power stored in the power storage device corresponds to the power available in the power unit (see Fig. 4, pars. 0041-0045, wherein power management unit 400 can perform functionality of the vapor control system 310; power and battery system 315; and user interface 320. The example integrated power management unit 400 can interface with microcontroller 305 and integrates analog and power subsystems on a main board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement device taught by Galloway et al. to be able to measure the power stored in the power storage device, the power stored in the power storage device corresponding to the power available in the power unit as taught by Fisher. One would be motivated to make such a modification in order to measure power of remaining on subsequently tested devices which can be relied upon to accurately reflect the amount of power remaining (see par. 0041).


As to claim 2, Galloway et al. disclose wherein the vacuum source is configured to fluidly couple (via hollow which can flow without restriction) to the power unit 1024 via cartridges 300 with control body (see Fig. 12, connection between steps 1220 to 1225, pars. 0141-0142).

As to claim 3, Galloway et al. disclose wherein the vacuum source is configured to fluidly couple to a plurality of power units 1024 via a plurality of cartridges 300 (with control body, see par. 0137) associated with a plurality of aerosol delivery devices 100 (see pars. 0136-0137).


Regarding claim 18, Galloway et al. disclose a method for verifying an aerosol delivery device testing system 100 (see par. 0078), the method comprising: 
coupling a power unit 1024 of the aerosol delivery device to a test fixture (see par. 0113 test apparatus 1000 may include a fixture computer 1020) including a power storage device 216, the power unit 1024 comprising a power source via power supply (see Fig. 10) and a flow sensor 210 (see pars. 0034 & 0077); 
activating the power unit 1024; measuring, by a power measurement device, an amount of power remaining in the power unit; measuring, by the power measurement device, an amount of power remaining in the power source (see pars. 0092-0093 & 0114, the voltmeter 1028 may be configured to measure a voltage that may be output by the control board 900 via the LED test points 916 and 918 and received by the test apparatus 1000 via the LED probes 1016 and 1018 attendant to the control board 900 testing LED control circuitry that may be implemented on the control board 900; and 
indicating via indicator 218, if the measured amount of power remaining in the power source is within a predetermined amount of the measured amount of power remaining in the power unit, the method is valid (see pars. 0056 & 0143-0145).
Galloway et al. fail to disclose the newly added limitations “wherein the power accumulates in the power storage device and the power accumulated in the power storage device corresponding to an amount of power remaining in the power unit”.
In related art, U.S. 2019/0387795 to Fisher et al. discloses a similar field of invention having the power measurement device 400 configured to measure the power stored in the power storage device (see Fig. 4, par. 0044-0045) wherein the power stored in the power storage device corresponding to the power available in the power unit (see Fig. 4, pars. 0041-0045, wherein power management unit 400 can perform functionality of the vapor control system 310; power and battery system 315; and user interface 320. The example integrated power management unit 400 can interface with microcontroller 305 and integrates analog and power subsystems on a main board).

As to claim 19, Galloway et al. disclose wherein the predetermined amount is one millivolt (it is inherent that a predetermined voltage and be any value, see par. 0124).

As to claim 20, Galloway et al. disclose wherein activating the power unit comprises inducing a vacuum in the power unit (see par. 0112, the test apparatus 1202 activating a vacuum so as to create a pressure drop configured to simulate a pressure drop occurring during a puff input to an aerosol delivery device, see par. 014), the induced vacuum being sensed by the flow sensor 210 (see par. 034 & 0077).

As to claim 21, Galloway et al. disclose wherein coupling the power unit  to the test fixture 404 or 1002-1018 of Fig. 10 comprises coupling the power unit 1024 to an adaptor (via switch, load and USB conversion) that is coupled to the test fixture (see Fig. 10).

As to claim 22, Galloway et al. disclose wherein coupling the power unit 1024 to the test fixture comprises coupling the power unit directly to the test fixture test fixture 404 or 1002-1018 (see Fig. 10, see pars. 0110 & 0134).



Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (U.S. 2016/0050974 A1) in view of Fisher et al. (U.S. 2019/0387795 A1) and further view of Sun et al. (U.S. 2002/0100416 A1).

Regarding claim 4, Galloway et al. & Fisher et al. fail to disclose a first vacuum line and a second vacuum line, the first vacuum line configured to fluidly couple to the cartridge and the vacuum source, the second vacuum line configured to fluidly couple to the cartridge and the power unit.  In related art, US 2002/0100416 to Sun et al. discloses that vacuum line through junction 30 and three way vale 21 configured to fluidly couple to the cartridge 20 including with liquid atomizer 23L and the vacuum source 17-19, the second vacuum line where at junction 20J to aerosol 41 configured to fluidly couple to the cartridge 20, 23L and the power unit 80 (see pars. 0029 & 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum line of Galloway to be connected to cartridge and power unit as taught by Sun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the power source when it activated, the power available in the power source is represented by the electrical charge accumulated by the power storage device such that the remaining power can be measured with the power measurement device in order to improve power measurement accuracy (see Sur pars. 0029-0032).

As to claims 5, Galloway et al. disclose vacuum line is configured to be in fluid communication with a flow sensor 210 disposed within the power unit 1024 (see pars. 0034 & 0077).

As to claim 6, Galloway et al. & Fisher et al. fail to disclose wherein one or more of the first vacuum line and the second vacuum line comprises a restrictor (via a filter), the restrictor configured to reduce the vacuum induced by the vacuum source.
In related art, US 2002/0100416 to Sun et al. discloses in Fig. 5 wherein one or more of the first vacuum line137 and the second vacuum line 140 or 146 comprises a restrictor via filter (see filter of Fig. 5, see pars. 0026, 0029 & 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum line of Galloway to be connected to cartridge and power unit as taught by Sun et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for the amount of vacuum may be restricted to approximate the amount of vacuum induced when a user inhale. The restrictors may also protect the internal components of the power unit 104 and the cartridge 102 (see Sur pars. 0031 & 0036-0037).

As to claim 7, Galloway et al. disclose wherein upon the flow sensor 210 detecting a vacuum, the power unit 1024 is activated (see Fig. 10, see pars. 0110 & 0134).

As to claim 8, Galloway et al. disclose wherein the power storage device via battery 216 is configured to store an electrical charge (see pars. 0056 & 0077) based on an amount of power remaining in a power source disposed within the power unit 1024 (see pars. 0034 & 0079).

As to claim 9, Galloway et al. disclose wherein the power measurement device via control board 402 is configured to measure the electrical charge stored on the power storage device, the electrical charge measured in volts (see pars. 0087-0088).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Q. Nguyen/-Art 2866
			May 24, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858